69 N.J. 292 (1976)
354 A.2d 65
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
ROBERT PASTORE, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued February 24, 1976.
Decided March 19, 1976.
Mr. Edward P. Hannigan, Assistant Deputy Public Defender, argued the cause for appellant (Mr. Stanley Van Ness, Public Defender, attorney; Mr. Hannigan, of counsel and on the brief).
Ms. Helen E. Szabo, Deputy Attorney General, argued the cause for respondent (Mr. William F. Hyland, Attorney General of New Jersey, attorney; Ms. Szabo, of counsel and on the brief).
PER CURIAM.
The judgment is affirmed substantially for the reasons expressed by the Appellate Division. 133 N.J. Super. 168.
For affirmance  Chief Justice HUGHES, Justices MOUNTAIN, SULLIVAN, PASHMAN, CLIFFORD and SCHREIBER and Judge CONFORD  7.
For reversal  None.